               Case 2:19-cv-01761-MJP Document 25 Filed 03/16/21 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10           AMY TAYLOR,                                      CASE NO. C19-1761 MJP

11                                  Plaintiff,                ORDER FOR REMOTE / VIRTUAL
                                                              CIVIL JURY TRIAL
12                   v.

13           HARVEY C. HARBAUGH et al.,

14                                  Defendants.

15

16
              The Court ORDERS that the jury trial scheduled to commence on April 19, 2021, at 9:00
17
     AM, shall be conducted using the following procedures and protocols.
18

19   A.      Remote / Virtual Trial Format

          1. The entire trial, including jury deliberations, will take place using the ZoomGov.com
20
             platform. The parties, counsel, witnesses, jurors, and court staff will not be physically
21
             present in the courtroom. The Court will call a jury pool of 8 jurors. The parties will have
22
             2 rounds of 15 minutes per side and 5 additional minutes per side to examine the jurors.
23           Any questions the parties would like the Court to ask should be submitted to the Court by
24


     ORDER FOR REMOTE / VIRTUAL CIVIL JURY TRIAL - 1
                 Case 2:19-cv-01761-MJP Document 25 Filed 03/16/21 Page 2 of 7




 1
               March 30, 2021.
 2        2. The public will have telephonic access via a number published on the Court’s trial
 3             calendar.
     B.        Preparation
 4
          1.      Counsel shall familiarize themselves with the ZoomGov.com and Box.com platforms
 5
                  by reviewing the tutorials located at
 6                https://www.wawd.uscourts.gov/attorneys/remotehearings.
 7        2.      Counsel shall ensure that they and each of their witnesses have the hardware,
                  software, data bandwidth, and Internet access required to participate remotely. The
 8
                  minimum system requirements are posted at
 9                https://www.wawd.uscourts.gov/attorneys/remotehearings.
10        3.      Counsel shall also ensure that they have one or more alternative means of
                  communicating with their clients and witnesses, as well as with the Court, outside the
11
                  ZoomGov.com platform (e.g., via cellular phone or email).
12        4.      Counsel shall consider establishing a high-speed Internet connection (a hard-wired
13                connection is generally preferable to a wireless Internet connection). Counsel shall
                  also consider the feasibility of participating from their office if the impact of others
14
                  requiring Internet usage during the proceedings might impact a participant’s
15                connection speed.
16        5.      Parties and counsel are to participate on with the Court and court staff for a
                  technology check to occur at the conclusion of the pretrial conference scheduled to
17
                  commence on April 1, 2021 at 1:30 PM.
18
     C.        Recording
19
               1. The Court will provide a court reporter for the trial. No part of the trial may be
20                reproduced, distributed, or transmitted in any form or by any means, in whole or in
21                part, by any participant (attorney, party, witness, or juror) or public observer. This

22                prohibition includes any audio or video recording, photographs, and/or screenshots.

                  The parties and counsel shall ensure that each trial participant for which they are
23
                  responsible acknowledges and agrees to this prohibition.
24


     ORDER FOR REMOTE / VIRTUAL CIVIL JURY TRIAL - 2
             Case 2:19-cv-01761-MJP Document 25 Filed 03/16/21 Page 3 of 7




 1
     D.    Witnesses and Participants
 2         1. Counsel shall provide, via email to the Court’s Trial Coordinator and Courtroom
 3             Deputy, Grant Cogswell (grant_cogswell@wawd.uscourts.gov or (206) 370-8949),

 4             the following information for each party, attorney, paralegal, legal assistant, trial or

               technical consultant, and witness who will participate remotely:
 5
                  •   Name
 6
                  •   Email address
 7
                  •   Phone number
 8
                  •   Participant status (e.g., party, attorney, witness, etc.)
 9         2. Prior to trial, the Court’s Trial Coordinator will supply to counsel the links for the

10             ZoomGov.com sessions. Counsel shall forward the links to other participants,

11             including witnesses, as appropriate.

           3. After using the link to access the ZoomGov.com session, participants will enter a
12
               virtual waiting room. They will be admitted from the virtual waiting room into the
13
               virtual courtroom when appropriate. Counsel are responsible for notifying witnesses
14
               when and how they are expected to report to the virtual waiting room.
15         4. Participants who will not be examining witnesses, testifying, or otherwise presenting
16             matters during the proceedings (e.g., attorneys, paralegals, legal assistants, and trial or

17             technical consultants) shall use the ZoomGov.com platform controls to mute their

18             microphones and deactivate their cameras.

           5. During the virtual hearing, each party and all jurors will be visible on video with
19
               microphones muted.
20
           6. Counsel and the witness are not to communicate through any other device or method
21
               while the witness is testifying. Counsel and the witness may not be in the same room.
22   E.    Exhibits
23         1. Exhibits shall be numbered in advance of trial in accordance with the protocol set

24             forth in the Minute Order Setting Trial and Related Dates, (Dkt. No. 9). That protocol


     ORDER FOR REMOTE / VIRTUAL CIVIL JURY TRIAL - 3
             Case 2:19-cv-01761-MJP Document 25 Filed 03/16/21 Page 4 of 7




 1
               is as follows: (A) Plaintiff's exhibits shall be numbered consecutively beginning with
 2             1; and (B) Defendant’s exhibits shall be numbered consecutively beginning with the
 3             next number series not used by plaintiff. Duplicate documents shall not be listed

 4             twice. Once a party has identified an exhibit in the pretrial order, any party may use

               it.
 5
           2. All exhibits shall be uploaded by counsel to the “Box.com” platform via one or more
 6
               links that the Court’s Trial Coordinator will provide via email prior to the trial date.
 7
           3. Exhibits as to which admissibility has been stipulated shall be uploaded to the
 8
               Box.com folder labeled “Admitted Exhibits.” Exhibits as to which admissibility is
 9             disputed shall be uploaded to the respective Box.com folders labeled “Plaintiff’s

10             Proposed Exhibits” and “Defendant’s Proposed Exhibits.” At the end of each trial

11             day, the Court’s Trial Coordinator and counsel will confer, and the Court’s Trial

               Coordinator will transfer into the “Admitted Exhibits” folder any exhibits in the
12
               folders for “Plaintiff’s Proposed Exhibits” and “Defendant’s Proposed Exhibits” that
13
               have been offered and admitted into evidence.
14
           4. After the close of evidence and before the jury begins deliberating, the Court’s Trial
15             Coordinator and counsel will confer to confirm that the “Admitted Exhibits” folder
16             accurately reflects the evidence admitted during the course of trial. During their

17             deliberations, the jurors will be provided access to the Box.com folder for “Admitted

18             Exhibits.”

           5. Hard copies of all exhibits shall be delivered to an address provided by the Court’s
19
               Courtroom Deputy at least two (2) judicial days before the first day of trial. These
20
               exhibits shall be bound in one or more three-ring notebooks and appropriately tabbed
21
               by exhibit number. While testifying, each witness shall have available a copy of any
22             exhibit that he or she will be expected to use or examine during the trial. The witness
23             shall not access any copy of an exhibit unless and until instructed to do so by the

24             examining counsel. With regard to exhibits as to which admissibility is disputed, the


     ORDER FOR REMOTE / VIRTUAL CIVIL JURY TRIAL - 4
             Case 2:19-cv-01761-MJP Document 25 Filed 03/16/21 Page 5 of 7




 1
               Court will conduct proceedings outside the presence of the jury during which counsel
 2             may present arguments and, if necessary, voir dire witnesses, using the screen-sharing
 3             function in ZoomGov.com to display the exhibits at issue from the respective

 4             Box.com folders. To the extent possible, the Court will rule on the admissibility of

               exhibits before a witness who is expected to use or examine such exhibits testifies.
 5
           6. The parties shall comply with Local Civil Rule 32(e) concerning the use of
 6
               depositions at trial. Video depositions that are used as substantive evidence shall be
 7
               broadcast via ZoomGov.com using the screen-sharing function. Counsel may, but are
 8
               not required to, upload video depositions to their respective Box.com folders, but the
 9             recordings will not be transferred to the “Admitted Exhibits” folder. Transcripts of

10             depositions used during the trial as substantive evidence need not be sealed prior to

11             their use. Transcripts of depositions used during the trial for impeachment, however,

               should be sent to the witness ahead of the examination in a sealed envelope, to be
12
               unsealed during the examination in front of the Court and jury.
13
           7. If a program or platform other than Box.com will be used to publish exhibits to the
14
               jury, then counsel shall file, prior to the first day of trial, a certification signed under
15             penalty of perjury indicating that the exhibits to be displayed to the jury using the
16             other program or platform are identical to the exhibits uploaded into the folders on

17             Box.com. The parties may use trial presentation technology to present exhibits

18             through the screen share function in ZoomGov.com.

     F.    Professionalism During the Trial
19
           1. Ambient Noise Protocols:
20
                a. All participants who are not actively being questioned as a witness, asking
21
                    questions of a witness, defending a witness, or providing or responding to
22                  opening statements, closing arguments, or other arguments, shall use the
23                  ZoomGov.com platform controls to mute their microphone and deactivate their

24                  video camera. The Court’s Trial Coordinator, who will “host” the ZoomGov.com


     ORDER FOR REMOTE / VIRTUAL CIVIL JURY TRIAL - 5
             Case 2:19-cv-01761-MJP Document 25 Filed 03/16/21 Page 6 of 7




 1
                    sessions, will mute any participant who fails to follow this protocol.
 2              b. Participants using multiple devices in a single workspace to access the trial
 3                  should avoid audio feedback issues by using the microphone and speakers on

 4                  only one device at a time, or by using headphones.

           2. Courtesy and Decorum: To the extent possible, remote trial participants should
 5
               conduct themselves in the same way they would if they were physically present in a
 6
               courtroom. They should avoid interrupting someone who is speaking, except as
 7
               necessary to raise an objection. Virtual trial participants should silence electronic
 8
               devices other than the devices necessary to their remote participation, close
 9             unnecessary computer programs or applications (such as email or calendar

10             notifications), and take steps to remove or minimize anything in their remote

11             workspace that might distract from the integrity of the proceedings. The Court

               understands that conducting trial virtually, from one’s home, for example, presents
12
               many challenges. The Court asks all remote participants to do their best to maintain
13
               professionalism in order to conduct a fair and efficient trial.
14
           3. Objections: Counsel should make their objections orally. When an objection is
15             made, the witness shall stop talking until the Court rules on the objection. If the
16             objection requires a discussion outside the presence of the jury, the jurors will be

17             placed in the virtual jury room.

18         4. Disconnection: In the event that the Court, a party, an attorney of record, a witness, a

               juror, or anyone else necessary to the proceedings becomes disconnected from the
19
               remote trial, the trial will stop while the connection is reestablished. If the participant
20
               has difficulty reconnecting, he or she should call or text Grant Cogswell. In advance
21
               of calling a witness to the virtual stand, counsel must establish with the witness a
22             protocol for contacting the witness in the event of disconnection and ensure that the
23             alternative means of communication (e.g., a cellular phone) is operational.

24         5. Appropriate Dress: Parties, witnesses, and counsel shall dress in the same manner


     ORDER FOR REMOTE / VIRTUAL CIVIL JURY TRIAL - 6
             Case 2:19-cv-01761-MJP Document 25 Filed 03/16/21 Page 7 of 7




 1
               as they would if they physically appeared in a courtroom.
 2         6. Screen Names: Remote participants should endeavor to use a screen name in the
 3             ZoomGov.com platform that indicates their actual first and last names. As “host,” the

 4             Court’s Trial Coordinator will rename any participant whose screen name is

               incomplete, confusing, unprofessional, or otherwise improper.
 5

 6         IT IS SO ORDERED.
 7         The clerk is ordered to provide copies of this order to all counsel.
 8         Dated March 16, 2021.
 9

10

11
                                                         A
                                                         Marsha J. Pechman
                                                         United States Senior District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER FOR REMOTE / VIRTUAL CIVIL JURY TRIAL - 7
